Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (6/26/2020), is being examined under the first inventor to file provisions of the AIA .   A Non-Final office action examining claims 2 and 3 in response to an election of an earlier restriction requirement was mailed on 1/13/2022.
This office action is in response to an amendment dated 4/13/2022. Claims 1 and 4-5 are pending with claim 1 being withdrawn. Claims 4-5 are being examined.  

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination maybe expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitation(s) is/are: film forming device, in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
For the purposes of examination, “film forming device” shall be interpreted as a film forming apparatus of Fig 2. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.   
The specification defines the function of acquiring the inflection point at which the relationship between the predetermined characteristic of the zinc oxide film and the proportion of neutral oxygen during film formation changes and attempts to explain it through Fig 3A to Fig 4B. 
For example, in Fig 3A, carrier concentration of some unknown particles is graphed with respect to proportion of neutral oxygen for several data points at 0, 5, 10, 15 and 20 sccm of oxygen and discharge current of 100, 120 and 140 A. Similar disclosures are included in Fig 3B, 4A and 4B.  
There is however no graph to show variation of Zinc oxide film characteristics like carrier concentration in Fig 3A with respect to proportion of neutral oxygen when everything else remains fixed and show the determination of a unique inflection point on that graph. There is no disclosure of how the film characteristics is measured and quantified and also that inflection point must always exist.
In Fig 4B the inflection point is disclosed at CP at which two lines AL1 and AL2 cross. The lines do not appear to show variation of grain boundary scattering contribution (GBSC) with respect to proportion of neutral oxygen when all other parameters are constant. Lines AL1 and AL2 drawn at a certain discharge current do not appear to show a constant relationship between the characteristic of film and proportion of neutral oxygen. In the said figures several film properties are graphed with respect to proportion of neutral oxygen. The specification (Para 43) states that these lines are drawn according to low or high GBSC and appear to be arbitrarily drawn through two different regions of cluster of data points without describing a procedure or algorithm. The specification states that the method of setting the inflection point is not particularly limited and may be set by other methods. It also appears that there could be several inflection points in a certain film forming procedure and also corresponding to several film characteristics. Therefore, determination of inflection point appears to be arbitrary.
Therefore, the specification has not disclosed the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function of acquiring an inflection point.
Claims 4 and 5 are also indefinite since there is no disclosure of a method of determining predetermined range with respect to proportion of neutral oxygen in which to avoid processing. The specification is also silent about the effect of processing around the inflection point. This does not allow one of ordinary skill in the art to understand the invention.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as best understood, as being unpatentable over Hoffbaur et al (US 7393762) in view of Kagoshima et al (US 20030003607).
Hoffbaur et al disclose a vapor deposition apparatus and process where an oxide is deposited as an epitaxial film, which could be zinc oxide (Col 5 lines 58-61) by evaporation of a material (Fig 4) in the presence of neutral atoms of oxygen (Abstract, Col 1 lines 60-67) generated by a plasma source. 
It is noted that claims 4 and 5 require determination of proportion of neutral oxygen where it is optimized to give desired film characteristic.  The discussion related to Fig 3A to 4B points to neutral oxygen as a parameter of significance in determining film properties.
The prior art including Hoffbaur et al shows numerous examples, where quantity of neutral oxygen was found to affect the formation of Zinc oxide film and was therefore considered an optimizable parameter.
Hoffbaur et al do not disclose optimization of proportion of neutral oxygen (keeping it away from the region of inflection) in order to get desired film property. 
Optimization of a recipe parameter to get to a desired process result (Film property in this case) was however well known. 
Kagoshima et al disclose a recipe controlled plasma processing system where the control system includes a plasma processor for performing processing operation over a sample accommodated within a vacuum processing chamber, a sensor for monitoring process parameters during processing operation of the plasma processor, a processed-result estimation model for estimating a processed result on the basis of a monitored output of the sensor and a preset processed-result prediction equation, and an optimum recipe calculation model for calculating correction values of processing conditions on the basis of an estimated result of the processed-result estimation model in such a manner that the processed result becomes a target value. The plasma processor is controlled on the basis of a recipe generated by the optimum recipe calculation model (Abstract and Fig 1 and its description). Kagoshima discloses operating the plasma apparatus according to recipes modified according to actual observation of the sensor. 
The teaching of Kagoshima would have been relevant to provide control of processing condition (control of parameters including neutral oxygen) to achieve desired processed result (film properties) on the basis of sensor (detection unit) to monitor actual parameters (including proportion of neutral oxygen) and control of process parameters (flow control) to achieve process result.
It is noted that the object of claim 4 and 5 is to find optimized parameters of neutral oxygen in order to get desired film properties. It would therefore be obvious for one of ordinary skill in the art to have detected the proportion of neutral oxygen in the prior art apparatus and adjusted it to get desired film properties of Zinc oxide.

Response to Amendment and arguments
	Applicant argues that Hoffbaur et al or Kagoshima et al do not disclose controlling neutral oxygen beyond inflection point. It is noted however that the determination of inflection point as claimed in view of the specification is indefinite. Therefore, scope of the claims, finding an allowable range with respect to an indeterminate point to optimize a film parameter would be indefinite. 
However, what the claim would achieve, is shown in the prior art of Kagoshima based on the knowledge of film property being dependent on proportion of neutral oxygen. The teaching of Kagoshima would however, be able to avoid the region of inflection point as that would not give the desired outcome of film property.   

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It is noted that several prior art references point to neutral oxygen as important to the formation of Zinc Oxide. For example, John W Peters (US 4371587) and ( US 4623426) disclose generation of neutral oxygen by dissociation which is used to expose vapor phase deposition of Zinc oxide, therefore establishing proportion of neutral oxygen as an optimizable parameter.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716